UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6952


OLANDIO RAY WORKMAN,

                    Plaintiff - Appellant,

             v.

METRO PCS MOBILE PHONE COMPANY; MR. RICHARDSON; METRO PCS;
METRO PCS MOBILE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, District Judge. (6:17-cv-01208-RBH)


Submitted: December 21, 2017                                Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed and remanded by unpublished per curiam opinion.


Olandio Ray Workman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Olandio Ray Workman seeks to appeal from the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice his 42 U.S.C.

§ 1983 (2012) complaint against Metro PCS Mobile Phone Company and Mr. Richardson,

the registered agent for Metro PCS. We dismiss the appeal as interlocutory and remand

for further proceedings.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b), Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). The district

court dismissed the complaint against the Defendants on the ground that they were not

acting under color of state law. Because Workman may be able to remedy the deficiencies

by filing an amended complaint, we conclude that the order Workman seeks to appeal is

neither a final order nor an appealable interlocutory or collateral order. See Goode v. Cent.

Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we

dismiss this appeal for lack of jurisdiction and remand the case to the district court with

instructions to allow Workman to amend his complaint. Goode, 807 F.3d at 630. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                           DISMISSED AND REMANDED



                                             2